Citation Nr: 0510969	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-24 114	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for loss of bladder 
control secondary to status postoperative residuals of a 
herniated disc at L4-L5.

2.  Entitlement to service connection for loss of bowel 
control secondary to status postoperative residuals of a 
herniated disc at L4-L5.

3.  Entitlement to service connection for loss of use of 
creative organ secondary to status postoperative residuals of 
a herniated disc at L4-L5.

4.  Entitlement to service connection for loss of balance 
secondary to status postoperative residuals of a herniated 
disc at L4-L5.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
1968 to June 1968 with the South Dakota Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which denied the 
veteran's claims for service connection for loss of bladder 
control, loss of bowel control, and loss of use of creative 
organ, all as secondary to status post operative residuals of 
a herniated disc at L4-L5; and from a January 2004 decision 
by the RO, which denied the veteran's claim for service 
connection for loss of balance secondary to status post 
operative residuals of a herniated disc at L4-L5.  The 
veteran filed timely appeals to these adverse determinations.

The Board observes that in a March 2005 memorandum, the 
veteran's service representative stated that the veteran was 
seeking to reopen his claim of entitlement to service 
connection for multiple sclerosis.  Attached to this request 
was a medical report and opinion by a private physician dated 
in March 2005, submitted in support of the veteran's claim to 
reopen.  As the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for multiple sclerosis has not been developed or certified 
for appellate review, it is hereby referred to the RO for 
appropriate action.


FINDING OF FACT

On March 31, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.


                       
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


